DETAILED ACTION

This action is in response to the amendment filed on 3/29/22.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-4, 6, 7, 9-12, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bormann et al. (U.S. Patent Application Publication 2007/0254158) in view of Crandon et al. (U.S. Patent Application Publication 2013/0157020) and optionally as evidenced by D&M Plastics Inc. (“Nylons”) and LAWTER (“FLEX-REZ 1084 AS”).
Bormann discloses a method for producing a printed nonwoven film laminate from a starting film web of a thermoplastic polymer material (1) (precursor film such as regarding claims 2 and 3 characterized in that a starting film web having 15 to 85 % by weight of low-melting polymer component such as 70% low-melting polypropylene and 85 to 15 % by weight of high-melting polymer component such as 30% high-melting polypropylene, based on 100 % by weight of low-melting and high-melting polymer components, is used see Paragraphs 0058 and 0019 and further regarding claims 11 and 20 containing 50 to 75 % by weight of filler is used such as 55% chalk see Paragraphs 0045 and 0058 and further regarding claim 12 the starting film web has been stretched in at least machine direction see Paragraph 0059) and a starting nonwoven web (2) of a plastic material (precursor nonwoven web and regarding claims 3 and 4 contains fibers based on polypropylene see Paragraphs 0026 and 0061), wherein the starting film web contains at least one polymer component having a (crystallite) melting point (e.g. 130 oC see Paragraph 0058), and wherein the starting nonwoven web has a melting point (e.g. 150 to 165 oC see Paragraph 0061) that is above the crystallite melting point of the at least one polymer component of the polymer material of the starting film web, the method comprising the following steps: - at least partially coating the starting film web with a printing ink (Paragraph 0060) and with an adhesion promoter comprising a first adhesion promoter of a third low-melting nonwoven layer comprising at least one polymer component having a melting point (e.g. melting point of 130 oC see Paragraphs 0061 and 0062); - heating the coated film web together with the starting nonwoven web to a temperature which is above the crystallite melting point of the at least one component of the polymer material of the starting film web and above the melting point of the at least one polymer component of the adhesion promoter and below the melting point of the starting nonwoven web (Abstract and e.g. heating to ranging from 130 to 140 oC see Paragraph 0062 and regarding claim 9 characterized in that the heating takes place to 5 to 20 °C below the melting point, e.g. 150 oC, of the starting nonwoven web), to obtain a laminate; and - cooling the laminate obtained through a cooled roller nip (6, 7) (Figure 1 and Paragraphs 0018-0026, 0030, 0032, 0034, 0037, 0044, 0045, 0048, 0049, and Example 3).
As to the limitation in claim 1 of “wherein a printing ink containing the adhesion promoter is used” and claims 6, 7, 18, and 19, Bormann does not require any particular printing ink.  Known printing ink (1) with improved adhesion to adhered flexible plastic substrates (2, 3) and including without adversely affecting the adhesion between the substrates heated and pressed, such as heat sealed, together contains (regarding claim 6) pigments (Paragraph 0058), adhesion promoters (regarding claim 19) including polyamide polymer, i.e. thermoplastic, resins/binders (Paragraphs 0047 and 0058 and Examples and including further thermoplastic polyurethane, waxes, etc.), and solvents (such as water-based and/or ethanol based see Paragraphs 0054-0057 and thus, regarding claim 7 the adhesion promoter comprises a thermoplastic polymer on water-basis or solvent-basis and regarding claim 18 the printing ink is water-based or ethanol-based) as taught by Crandon (Figure 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the printing taught by Bormann comprises the printing ink taught by Crandon not only as a simple substitution of one known printing ink to yield predictable results but for improved adhesion to the plastic substrates without adversely affecting the adhesion between the plastic substrates.
Thus, Bormann as modified by Crandon teach at least partially coating the starting film web with a printing ink and with an adhesion promoter comprising a first adhesion promoter of a third low-melting nonwoven layer comprising at least one polymer component having a melting point and a second adhesion promoter comprising polyamide and thus, comprising at least one polymer component having a melting point; heating the coated film web together with the starting nonwoven web to a temperature which is above the crystallite melting point of the at least one component of the polymer material of the starting film web and above the melting point of the at least one polymer component of the first adhesion promoter and below the melting point of the starting nonwoven web; and wherein a printing ink containing the second adhesion promoter is used.  As to the limitation in claim 1 of “above the melting point of the at least one polymer component of the adhesion promoter” Bormann as modified by Crandon teach the limitation as set forth above.  The following rejection is optionally further made wherein Bormann teaches suitable substances for the polymer components of the polymer material of the starting film web are polyamides for example nylons (Paragraph 0024), and Crandon teaches suitable polyamide polymers/resins for the adhesion promoter are Flex-Rez 1084 AS (Paragraphs 0053 and 0072).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the low-melting polymer component of the polymer material of the starting film web taught by Bormann as modified by Crandon is nylon following that expressly taught by Bormann as the predictable substance (Paragraph 0024) (i.e. choosing from the finite number of identified, predictable solutions with a reasonable expectation of success) and the polyamide polymer/resin for the adhesion promoter is Flex-Rez 1084 AS following that expressly taught by Crandon as the predictable polymer/resin (Paragraphs 0053 and 0072) (i.e. choosing from the finite number of identified, predictable solutions with a reasonable expectation of success) and thus, wherein Bormann as modified by Crandon teach at least partially coating the starting film web with a printing ink and with an adhesion promoter comprising polyamide as at least one polymer component having a melting point; heating the coated film web together with the starting nonwoven web to a temperature which is above the crystallite melting point of the low-melting polymer component of the polymer material of the starting film web (nylons melt at above 190 oC as evidenced by D&M Plastics Inc.) and above the melting point of the at least one polymer component of the adhesion promoter comprising polyamide (similar/lower melting point of 185 oC as evidenced by LAWTER) and below the melting point of the starting nonwoven web (as directed by Bormann see at least the Abstract), to obtain a laminate; and wherein a printing ink containing the adhesion promoter comprising polyamide is used.
As to the limitation in claim 1 of “wherein at least 10% of the starting film web is coated with the printing ink and with the adhesion promoter” and claims 16 and 17, Bormann does not expressly teach a particular % of the starting film web coated with the printing ink and with at least the second adhesion promoter wherein Crandon depicts at least 20% by cross-section (Figure 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that at least 10% or 15% or 20% of the starting film web taught by Bormann as modified by Crandon is coated with the printing ink and with at least the second adhesion promoter wherein Bormann does not teach away from a particular % and Crandon depicts at least 20% by cross-section, it being noted the printing ink forms an aesthetic pattern and matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art (See MPEP 2144.04 and “I. AESTHETIC DESIGN CHANGES”) and further Crandon teaches improved adhesion to the substrates without adversely affecting the adhesion between the substrates.
Regarding claim 10, Bormann teaches the laminate in the cooled roller nip is subjected to cooling to temperatures below the crystallite melting point of the starting film web (Paragraph 0037).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the laminate in the cooled roller nip as taught by Bormann as modified by Crandon is subjected to cooling to at least 10 to 30 °C below the crystallite melting point of the at least one component of the polymer material of the starting film web as is within temperatures below the crystallite melting point of the starting film web to predictably cool the laminate as directed by Bormann.  

Response to Arguments
Applicant's arguments filed 3/29/22 have been fully considered but they are not persuasive.
Applicant argues, “First, Applicant notes that according to claim 1 the adhesion promoter is contained within or is part of the print ink (“wherein a printing ink containing the adhesion promoter is used”), and is not a separate layer as seemingly alleged by the Examiner. Bormann does not disclose using a printing ink with an adhesion promoter.”.
This argument is not persuasive wherein Bormann does not teach away from a printing ink containing an adhesion promoter is used and Crandon teaches the printing ink containing an adhesion promoter (as a second adhesion promoter in Bormann as modified by Crandon) has improved adhesion to adhered flexible plastic substrates and including without adversely affecting the adhesion between the substrates heated and pressed, such as heat sealed, together.  Further, the claims are directed to a method comprising, i.e. comprising is open-ended and does not exclude additional unrecited elements or steps see MPEP 2111.03, the steps claimed and do not preclude the adhesion promoter as comprising a first adhesion promoter of a third low-melting nonwoven layer comprising at least one polymer component having a melting point and a second adhesion promoter comprising polyamide and including  
heating to a temperature which is above the melting point of the at least one polymer component of the first adhesion promoter and wherein a printing ink containing the second adhesion promoter is used.  
Applicant further argues, “Second, as discussed above, Bormann is limited in that only about 5-10% of the film surface area is able to be covered with the printing ink, otherwise adhesion between the film layer and nonwoven layer would be effected. As such, one of ordinary skill in the art would expect that when increasing the coverage area to at least 10%, 15%, or 20%, as claimed in instant claims 1, 16, and 17, problems would arise with regard to the bonding of the film and the nonwoven.”.
This argument is not persuasive wherein Bormann does not teach only about 5-10% of the film surface area is able to be covered with the printing ink, otherwise adhesion between the film layer and nonwoven layer would be effected.  Bormann is not limited to any particular % of the starting film web is coated with the printing ink.  There is no evidence of record such as by comparison to establish that there are differences in results regarding % of the starting film web coated with only the printing ink and with both the printing ink and the adhesion promoter, i.e. between Bormann and the instant invention, that are in fact unexpected and unobvious and of both statistical and practical significance (See MPEP 716.02), and further, evidence of unexpected results must be weighed against evidence supporting prima facie obviousness in making a final determination of the obviousness of the claimed invention wherein Crandon teaches the printing ink containing an adhesion promoter has improved adhesion to adhered flexible plastic substrates and including without adversely affecting the adhesion between the substrates so that there is no evidence of record of unexpected results sufficient to outweigh that taught by Crandon.
Applicant further argues, “Third, the disclosure of Crandon is directed towards the improvement of the bonding or adhesion of printing inks to a substrate and/or overlay (cf. abstract with figure: substrate (2) and overlay (3) with printed image (1) between). Throughout Crandon, the substrates and/or overlays are plastic films, specifically plastic films that are difficult to be printed. This is apparent from several passages in Crandon (see paragraphs [0027] (“substrates with low surface tension), [0028] (“coated plastic substrates, such as, but not limited to those coated with aluminum oxide, silica oxide, PVdC, acrylic, PVOH, nitrocellulose”), [0061], and the Adhesion test examples described in [0096]-[0097] and Table 4. Crandon is silent about the use of printed inks with nonwoven. As such, one would not expect the modified inks of Crandon to secure the film to the nonwoven as currently disclosed and claimed.”.
This argument is not persuasive wherein Crandon is directed to improved adhesion onto plastic substrates without limitation to any particular plastic substrates wherein one would expect the printing taught by Bormann to comprise the printing ink taught by Crandon results in improved adhesion to the plastic substrates without adversely affecting the adhesion between the plastic substrates of the plastic film and plastic nonwoven (Paragraphs 0042 and 0061 of Crandon).

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN L GOFF II/Primary Examiner, Art Unit 1746